Exhibit 10.1

 

IMMUNOGEN, INC.

 

2006 EMPLOYEE, DIRECTOR AND CONSULTANT EQUITY INCENTIVE PLAN
(as amended and restated through November 12, 2008)

 

1.                                      DEFINITIONS.

 

                                                Unless otherwise specified or
unless the context otherwise requires, the following terms, as used in this
ImmunoGen, Inc. 2006 Employee, Director and Consultant Equity Incentive Plan,
have the following meanings:

 

                                                                                               
Administrator means the Board of Directors, unless it has delegated power to act
on its behalf to the Committee, in which case the Administrator means the
Committee.

 

                                                                                               
Affiliate means a corporation which, for purposes of Section 424 of the Code, is
a parent or subsidiary of the Company, direct or indirect.

 

                                                                                               
Agreement means an agreement between the Company and a Participant delivered
pursuant to the Plan, in such form as the Administrator shall approve.

 

                                                                                               
Board of Directors means the Board of Directors of the Company.

 

                                                                                               
Cause shall include (and is not limited to) dishonesty with respect to the
Company or any Affiliate, insubordination, substantial malfeasance or
non-feasance of duty, unauthorized disclosure of confidential information,
breach by the Participant of any provision of any employment, consulting,
advisory, nondisclosure, non-competition or similar agreement between the
Participant and the Company, and conduct substantially prejudicial to the
business of the Company or any Affiliate provided, however that any provision in
an agreement between the Participant and the Company or an Affiliate, which
contains a conflicting definition of “cause” for termination and which is in
effect at the time of such termination, shall supersede the definition in this
Plan with respect to that Participant.  The determination of the Administrator
as to the existence of Cause will be conclusive on the Participant and the
Company.

 

                                                                                               
Change of Control means the occurrence of any of the following events:

 

(i)                                   Ownership.  Any “Person” (as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended) becomes the “Beneficial Owner” (as defined in Rule 13d-3 under said
Act), directly or indirectly, of securities of the Company representing 50% or
more of the total voting power represented by the Company’s then outstanding
voting securities (excluding for this purpose any such voting securities held by
the Company or its Affiliates or by any employee benefit plan of the

 

--------------------------------------------------------------------------------


 

Company) pursuant to a transaction or a series of related transactions which the
Board of Directors does not approve; or

 

(ii)                                Merger/Sale of Assets.  (A) A merger or
consolidation of the Company whether or not approved by the Board of Directors,
other than a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or the parent of such corporation) at least 50% of the
total voting power represented by the voting securities of the Company or such
surviving entity or parent of such corporation, as the case may be, outstanding
immediately after such merger or consolidation; or (B) the stockholders of the
Company approve an agreement for the sale or disposition by the Company of all
or substantially all of the Company’s assets; or

 

(iii)                             Change in Board Composition.  A change in the
composition of the Board of Directors, as a result of which fewer than a
majority of the directors are Incumbent Directors.  “Incumbent Directors” shall
mean directors who either (A) are directors of the Company as of November 11,
2006, or (B) are elected, or nominated for election, to the Board of Directors
with the affirmative votes of at least a majority of the Incumbent Directors at
the time of such election or nomination (but shall not include an individual
whose election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to the Company).

 

                                                                                               
Code means the United States Internal Revenue Code of 1986, as amended.

 

                                                                                               
Committee means the committee of the Board of Directors to which the Board of
Directors has delegated power to act under or pursuant to the provisions of the
Plan.

 

                                                                                               
Common Stock means shares of the Company’s common stock, $.01 par value per
share.

 

                                                                                               
Company means ImmunoGen, Inc., a Massachusetts corporation.

 

                                                                                               
Disability or Disabled means permanent and total disability as defined in
Section 22(e)(3) of the Code.

 

                                                                                               
Employee means any employee of the Company or of an Affiliate (including,
without limitation, an employee who is also serving as an officer or director of
the Company or of an Affiliate), designated by the Administrator to be eligible
to be granted one or more Stock Rights under the Plan.

 

2

--------------------------------------------------------------------------------


 

                                                                                               
Fair Market Value of a Share of Common Stock means:

 

                                                                                               
(1)                                  If the Common Stock is listed on a national
securities exchange or traded in the over-the-counter market and sales prices
are regularly reported for the Common Stock, the closing or last price of the
Common Stock on the composite tape or other comparable reporting system for the
trading day on the applicable date, which is the date of grant, and if such
applicable date is not a trading day, the last market trading day prior to such
date;

 

                                                                                               
(2)                                  If the Common Stock is not traded on a
national securities exchange but is traded on the over-the-counter market, if
sales prices are not regularly reported for the Common Stock for the trading day
referred to in clause (1), and if bid and asked prices for the Common Stock are
regularly reported, the mean between the bid and the asked price for the Common
Stock at the close of trading in the over-the-counter market for the trading day
on which Common Stock was traded on the applicable date, which is the date of
grant, and if such applicable date is not a trading day, the last market trading
day prior to such date; and

 

                                                                                               
(3)                                  If the Common Stock is neither listed on a
national securities exchange nor traded in the over-the-counter market, such
value as the Administrator, in good faith, shall determine.

 

                                                                                               
ISO means an option meant to qualify as an incentive stock option under
Section 422 of the Code.

 

                                                                                               
Non-Qualified Option means an option which is not intended to qualify as an ISO.

 

                                                                                               
Option means an ISO or Non-Qualified Option granted under the Plan.

 

                                                                                               
Participant means an Employee, director or consultant of the Company or an
Affiliate to whom one or more Stock Rights are granted under the Plan. As used
herein, “Participant” shall include “Participant’s Survivors” where the context
requires.

 

                                                                                               
Plan means this ImmunoGen, Inc. 2006 Employee, Director and Consultant Equity
Incentive Plan.

 

                                                                                               
Shares means shares of the Common Stock as to which Stock Rights have been or
may be granted under the Plan or any shares of capital stock into which the
Shares are changed or for which they are exchanged within the provisions of
Paragraph 3 of the Plan.  The Shares issued under the Plan may be authorized and
unissued shares or shares held by the Company in its treasury, or both.

 

                                                                                               
Stock-Based Award means a grant by the Company under the Plan of an equity award
or an equity based award which is not an Option or a Stock Grant.

 

3

--------------------------------------------------------------------------------


 

                                                                                               
Stock Grant means a grant by the Company of Shares under the Plan.

 

                                                                                               
Stock Right means a right to Shares or the value of Shares of the Company
granted pursuant to the Plan — an ISO, a Non-Qualified Option, a Stock Grant or
a Stock-Based Award.

 

                                                                                               
Survivor means a deceased Participant’s legal representatives and/or any person
or persons who acquired the Participant’s rights to a Stock Right by will or by
the laws of descent and distribution.

 

2.                                      PURPOSES OF THE PLAN.

 

                                                The Plan is intended to
encourage ownership of Shares by Employees and directors of and certain
consultants to the Company in order to attract and retain such people, to induce
them to work for the benefit of the Company or of an Affiliate and to provide
additional incentive for them to promote the success of the Company or of an
Affiliate.  The Plan provides for the granting of ISOs, Non-Qualified Options,
Stock Grants and Stock-Based Awards.

 

3.                                      SHARES SUBJECT TO THE PLAN.

 

                                               
(a)                                  The number of Shares which may be issued
from time to time pursuant to this Plan shall be the sum of: (i) 4,500,000
shares of Common Stock and (ii) any shares of Common Stock that are represented
by awards granted under the Company’s Restated Stock Option Plan that are
forfeited, expire or are cancelled without delivery of shares of Common Stock or
which result in the forfeiture of shares of Common Stock back to the Company on
or after November 11, 2006, or the equivalent of such number of Shares after the
Administrator, in its sole discretion, has interpreted the effect of any stock
split, stock dividend, combination, recapitalization or similar transaction in
accordance with Paragraph 24 of this Plan; provided, however, that no more than
5,900,000 Shares shall be added to the Plan pursuant to this provision.

 

                                               
(b)                                 If an Option ceases to be “outstanding”, in
whole or in part (other than by exercise), or if the Company shall reacquire (at
not more than its original issuance price) any Shares issued pursuant to a Stock
Grant or Stock-Based Award, or if any Stock Right expires or is forfeited,
cancelled, or otherwise terminated or results in any Shares not being issued,
the unissued Shares which were subject to such Stock Right shall again be
available for issuance from time to time pursuant to this Plan. Notwithstanding
the foregoing, if a Stock Right is exercised, in whole or in part, by tender of
Shares or if the Company’s tax withholding obligation is satisfied by
withholding Shares, the number of Shares deemed to have been issued under the
Plan for purposes of the limitations set forth in Paragraph 3(a) above shall be
the number of Shares that were subject to the Stock Right or portion thereof,
and not the net number of Shares actually issued.

 

4

--------------------------------------------------------------------------------


 

4.                                      ADMINISTRATION OF THE PLAN.

 

                                                The Administrator of the Plan
will be the Board of Directors, except to the extent the Board of Directors
delegates its authority to the Committee, in which case the Committee shall be
the Administrator.  Subject to the provisions of the Plan, the Administrator is
authorized to:

 

                                               
a.                                       Interpret the provisions of the Plan
and all Stock Rights and to make all rules and determinations which it deems
necessary or advisable for the administration of the Plan;

 

                                               
b.                                      Determine which Employees, directors and
consultants shall be granted Stock Rights;

 

                                               
c.                                       Determine the number of Shares for
which a Stock Right or Stock Rights shall be granted, provided, however, that in
no event shall Stock Rights with respect to more than 500,000 Shares be granted
to any Participant in any fiscal year;

 

                                               
d.                                      Specify the terms and conditions upon
which a Stock Right or Stock Rights may be granted; and

 

                                               
e.                                       Adopt any sub-plans applicable to
residents of any specified jurisdiction as it deems necessary or appropriate in
order to comply with or take advantage of any tax or other laws applicable to
the Company or to Plan Participants or to otherwise facilitate the
administration of the Plan, which sub-plans may include additional restrictions
or conditions applicable to Stock Rights or Shares issuable pursuant to a Stock
Right;

 

provided, however, that all such interpretations, rules, determinations, terms
and conditions shall be made and prescribed in the context of preserving the tax
status under Section 422 of the Code of those Options which are designated as
ISOs.  Subject to the foregoing, the interpretation and construction by the
Administrator of any provisions of the Plan or of any Stock Right granted under
it shall be final, unless otherwise determined by the Board of Directors, if the
Administrator is the Committee.  In addition, if the Administrator is the
Committee, the Board of Directors may take any action under the Plan that would
otherwise be the responsibility of the Committee.

 

                                                To the extent permitted under
applicable law, the Board of Directors or the Committee may allocate all or any
portion of its responsibilities and powers to any one or more of its members and
may delegate all or any portion of its responsibilities and powers to any other
person selected by it. The Board of Directors or the Committee may revoke any
such allocation or delegation at any time.

 

5

--------------------------------------------------------------------------------


 

5.                                      ELIGIBILITY FOR PARTICIPATION.

 

                                                The Administrator will, in its
sole discretion, name the Participants in the Plan, provided, however, that each
Participant must be an Employee, director or consultant of the Company or of an
Affiliate at the time a Stock Right is granted.  Notwithstanding the foregoing,
the Administrator may authorize the grant of a Stock Right to a person not then
an Employee, director or consultant of the Company or of an Affiliate; provided,
however, that the actual grant of such Stock Right shall be conditioned upon
such person becoming eligible to become a Participant at or prior to the time of
the execution of the Agreement evidencing such Stock Right.  ISOs may be granted
only to Employees.  Non-Qualified Options, Stock Grants and Stock-Based Awards
may be granted to any Employee, director or consultant of the Company or an
Affiliate.  The granting of any Stock Right to any individual shall neither
entitle that individual to, nor disqualify him or her from, participation in any
other grant of Stock Rights.

 

6.                                      TERMS AND CONDITIONS OF OPTIONS.

 

                                                Each Option shall be set forth
in writing in an Option Agreement, duly executed by the Company and, to the
extent required by law or requested by the Company, by the Participant.  The
Administrator may provide that Options be granted subject to such terms and
conditions, consistent with the terms and conditions specifically required under
this Plan, as the Administrator may deem appropriate including, without
limitation, subsequent approval by the shareholders of the Company of this Plan
or any amendments thereto.  The Option Agreements shall be subject to at least
the following terms and conditions:

 

                                               
a.                                       Non-Qualified Options:  Each Option
intended to be a Non-Qualified Option shall be subject to the terms and
conditions which the Administrator determines to be appropriate and in the best
interest of the Company, subject to the following minimum standards for any such
Non-Qualified Option:

 

                                                                                               
i.                                          Option Price: Each Option Agreement
shall state the option price (per share) of the Shares covered by each Option,
which option price shall be determined by the Administrator but shall not be
less than the Fair Market Value per share of Common Stock.

 

                                                                                               
ii.                                       Number of Shares: Each Option
Agreement shall state the number of Shares to which it pertains.

 

                                                                                               
iii.                                    Option Periods:  Each Option Agreement
shall state the date or dates on which it first is exercisable and the date
after which it may no longer be exercised, provided that each Non-Qualified
Option shall terminate not more than ten years from the date of the grant.  Each
Option Agreement may provide that the Option rights accrue or become exercisable
in installments over a period of months or years, or upon the occurrence of
certain conditions or the attainment of stated goals or events.

 

6

--------------------------------------------------------------------------------


 

                                                                                               
iv.                                   Option Conditions:  Exercise of any Option
may be conditioned upon the Participant’s execution of a Share purchase
agreement in form satisfactory to the Administrator providing for certain
protections for the Company and its other shareholders, including requirements
that:

 

                                                                                                                                               
A.                                  The Participant’s or the Participant’s
Survivors’ right to sell or transfer the Shares may be restricted; and

 

                                                                                                                                               
B.                                    The Participant or the Participant’s
Survivors may be required to execute letters of investment intent and must also
acknowledge that the Shares will bear legends noting any applicable
restrictions.

 

                                               
b.                                      ISOs:  Each Option intended to be an ISO
shall be issued only to an Employee and be subject to the following terms and
conditions, with such additional restrictions or changes as the Administrator
determines are appropriate but not in conflict with Section 422 of the Code and
relevant regulations and rulings of the Internal Revenue Service:

 

                                                                                               
i.                                          Minimum standards:  The ISO shall
meet the minimum standards required of Non-Qualified Options, as described in
Paragraph 6(a) above.

 

                                                                                               
ii.                                       Option Price:  Immediately before the
ISO is granted, if the Participant owns, directly or by reason of the applicable
attribution rules in Section 424(d) of the Code:

 

                                                                                                                                               
A.                                   10% or less of the total combined voting
power of all classes of stock of the Company or an Affiliate, the Option price
per share of the Shares covered by each ISO shall not be less than 100% of the
Fair Market Value per share of the Shares on the date of the grant of the
Option; or

 

                                                                                                                                               
B.                                     More than 10% of the total combined
voting power of all classes of stock of the Company or an Affiliate, the Option
price per share of the Shares covered by each ISO shall not be less than 110% of
the Fair Market Value on the date of grant.

 

                                                                                               
iii.                                    Term of Option:  For Participants who
own:

 

                                                                                                                                               
A.                                   10% or less of the total combined voting
power of all classes of stock of the Company or an Affiliate, each ISO shall
terminate not more than ten years from the date of the grant or at such earlier
time as the Option Agreement may provide; or

 

                                                                                                                                               
B.                                     More than 10% of the total combined
voting power of all classes of stock of the Company or an Affiliate, each ISO
shall terminate not

 

7

--------------------------------------------------------------------------------


 

more than five years from the date of the grant or at such earlier time as the
Option Agreement may provide.

 

                                                                                               
iv.                                   Limitation on Yearly Exercise:  The Option
Agreements shall restrict the amount of ISOs which may become exercisable in any
calendar year (under this or any other ISO plan of the Company or an Affiliate)
so that the aggregate Fair Market Value (determined at the time each ISO is
granted) of the stock with respect to which ISOs are exercisable for the first
time by the Participant in any calendar year does not exceed $100,000.

 

7.                                      TERMS AND CONDITIONS OF STOCK GRANTS.

 

                                                Each offer of a Stock Grant to a
Participant shall state the date prior to which the Stock Grant must be accepted
by the Participant, and the principal terms of each Stock Grant shall be set
forth in an Agreement, duly executed by the Company and, to the extent required
by law or requested by the Company, by the Participant.  The Agreement shall be
in a form approved by the Administrator and shall contain terms and conditions
which the Administrator determines to be appropriate and in the best interest of
the Company, subject to the following minimum standards:

 

                                               
(a)                                 Each Agreement shall state the purchase
price (per share), if any, of the Shares covered by each Stock Grant, which
purchase price shall be determined by the Administrator but shall not be less
than the minimum consideration required by the Massachusetts General Corporation
Law on the date of the grant of the Stock Grant;

 

                                               
(b)                                 Each Agreement shall state the number of
Shares to which the Stock Grant pertains; and

 

                                               
(c)                                  Each Agreement shall include the terms of
any right of the Company to restrict or reacquire the Shares subject to the
Stock Grant, including the time and events upon which such rights shall accrue
and the purchase price therefor, if any.

 

8.                                      TERMS AND CONDITIONS OF OTHER
STOCK-BASED AWARDS.

 

                                                The Administrator shall have the
right to grant other Stock-Based Awards based upon the Common Stock having such
terms and conditions as the Administrator may determine, including, without
limitation, the grant of Shares based upon certain conditions, the grant of
securities convertible into Shares and the grant of stock appreciation rights,
phantom stock awards, stock units deferred or otherwise.  The principal terms of
each Stock-Based Award shall be set forth in an Agreement, duly executed by the
Company and, to the extent required by law or requested by the Company, by the
Participant.  The Agreement shall be in a form approved by

 

8

--------------------------------------------------------------------------------


 

the Administrator and shall contain terms and conditions which the Administrator
determines to be appropriate and in the best interest of the Company.

 

9.                                      EXERCISE OF OPTIONS AND ISSUE OF SHARES.

 

                                                An Option (or any part or
installment thereof) shall be exercised by giving written notice to the Company
or its designee, together with provision for payment of the full purchase price
in accordance with this Paragraph for the Shares as to which the Option is being
exercised, and upon compliance with any other condition(s) set forth in the
Option Agreement.  Such notice shall be signed by the person exercising the
Option, shall state the number of Shares with respect to which the Option is
being exercised and shall contain any representation required by the Plan or the
Option Agreement.  Payment of the purchase price for the Shares as to which such
Option is being exercised shall be made (a) in United States dollars in cash or
by check, or (b) at the discretion of the Administrator, through delivery of
shares of Common Stock having a Fair Market Value equal as of the date of the
exercise to the cash exercise price of the Option and held for at least six
months, or (c) at the discretion of the Administrator, by having the Company
retain from the shares otherwise issuable upon exercise of the Option, a number
of shares having a Fair Market Value equal as of the date of exercise to the
exercise price of the Option, or (d) at the discretion of the Administrator, in
accordance with a cashless exercise program established with a securities
brokerage firm, and approved by the Administrator, or (e) at the discretion of
the Administrator, by any combination of (a), (b), (c) and (d) above or (f) at
the discretion of the Administrator, payment of such other lawful consideration
as the Administrator may determine. Notwithstanding the foregoing, the
Administrator shall accept only such payment on exercise of an ISO as is
permitted by Section 422 of the Code.

 

                                                The Company shall then
reasonably promptly deliver the Shares as to which such Option was exercised to
the Participant (or to the Participant’s Survivors, as the case may be).  In
determining what constitutes “reasonably promptly,” it is expressly understood
that the issuance and delivery of the Shares may be delayed by the Company in
order to comply with any law or regulation (including, without limitation, state
securities or “blue sky” laws) which requires the Company to take any action
with respect to the Shares prior to their issuance.  The Shares shall, upon
delivery, be fully paid, non-assessable Shares.

 

                                                The Administrator shall have the
right to accelerate the date of exercise of any installment of any Option;
provided that the Administrator shall not accelerate the exercise date of any
installment of any Option granted to an Employee as an ISO (and not previously
converted into a Non-Qualified Option pursuant to Paragraph 27) without the
prior approval of the Employee, if such acceleration would violate the annual
vesting limitation contained in Section 422(d) of the Code, as described in
Paragraph 6(b)(iv).

 

                                                The Administrator may, in its
discretion, amend any term or condition of an outstanding Option provided
(i) such term or condition as amended is permitted by the Plan, (ii) any such
amendment shall be made only with the consent of the Participant to whom the
Option was granted, or in the event of the death of the Participant, the
Participant’s Survivors, if the amendment is adverse to the Participant, and
(iii) any such amendment of any Option shall be

 

9

--------------------------------------------------------------------------------


 

made only after the Administrator determines whether such amendment would
constitute a “modification” of any Option which is an ISO (as that term is
defined in Section 424(h) of the Code) or would cause any adverse tax
consequences for the holder of such Option including, but not limited to,
pursuant to Section 409A of the Code.

 

10.                                ACCEPTANCE OF STOCK GRANTS AND STOCK-BASED
AWARDS AND ISSUE OF SHARES.

 

                                                A Stock Grant or Stock-Based
Award (or any part or installment thereof) shall be accepted by executing the
applicable Agreement and delivering it to the Company or its designee, together
with provision for payment of the full purchase price, if any, in accordance
with this Paragraph for the Shares as to which such Stock Grant or Stock-Based
Award is being accepted, and upon compliance with any other conditions set forth
in the applicable Agreement.  Payment of the purchase price for the Shares as to
which such Stock Grant or Stock-Based Award is being accepted shall be made
(a) in United States dollars in cash or by check, or (b) at the discretion of
the Administrator, through delivery of shares of Common Stock held for at least
six months and having a Fair Market Value equal as of the date of acceptance of
the Stock Grant or Stock Based-Award to the purchase price of the Stock Grant or
Stock-Based Award, or (c) at the discretion of the Administrator, by any
combination of (a) and (b) above; or (d) at the discretion of the Administrator,
payment of such other lawful consideration as the Administrator may determine.

 

                                                The Company shall then, if
required by the applicable Agreement, reasonably promptly deliver the Shares as
to which such Stock Grant or Stock-Based Award was accepted to the Participant
(or to the Participant’s Survivors, as the case may be), subject to any escrow
provision set forth in the applicable Agreement.  In determining what
constitutes “reasonably promptly,” it is expressly understood that the issuance
and delivery of the Shares may be delayed by the Company in order to comply with
any law or regulation (including, without limitation, state securities or “blue
sky” laws) which requires the Company to take any action with respect to the
Shares prior to their issuance.

 

                                                The Administrator may, in its
discretion, amend any term or condition of an outstanding Stock Grant,
Stock-Based Award or applicable Agreement provided (i) such term or condition as
amended is permitted by the Plan, and (ii) any such amendment shall be made only
with the consent of the Participant to whom the Stock Grant or Stock-Based Award
was made, if the amendment is adverse to the Participant.

 

11.                                RIGHTS AS A SHAREHOLDER.

 

                                                No Participant to whom a Stock
Right has been granted shall have rights as a shareholder with respect to any
Shares covered by such Stock Right, except after due exercise of the Option or
acceptance of the Stock Grant or as set forth in any Agreement, and tender of
the full purchase price, if any, for the Shares being purchased pursuant to such
exercise or acceptance and registration of the Shares in the Company’s share
register in the name of the Participant.

 

10

--------------------------------------------------------------------------------


 

12.                                ASSIGNABILITY AND TRANSFERABILITY OF STOCK
RIGHTS.

 

                                                By its terms, a Stock Right
granted to a Participant shall not be transferable by the Participant other than
(i) by will or by the laws of descent and distribution, or (ii) as approved by
the Administrator in its discretion and set forth in the applicable Agreement. 
Notwithstanding the foregoing, an ISO transferred except in compliance with
clause (i) above shall no longer qualify as an ISO.  The designation of a
beneficiary of a Stock Right by a Participant, with the prior approval of the
Administrator and in such form as the Administrator shall prescribe, shall not
be deemed a transfer prohibited by this Paragraph.  Except as provided above, a
Stock Right shall only be exercisable or may only be accepted, during the
Participant’s lifetime, by such Participant (or by his or her legal
representative) and shall not be assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise) and shall not be subject to
execution, attachment or similar process.  Any attempted transfer, assignment,
pledge, hypothecation or other disposition of any Stock Right or of any rights
granted thereunder contrary to the provisions of this Plan, or the levy of any
attachment or similar process upon a Stock Right, shall be null and void.

 

13.                                EFFECT ON OPTIONS OF TERMINATION OF SERVICE
OTHER THAN FOR CAUSE OR DEATH OR DISABILITY.

 

                                                Except as otherwise provided in
a Participant’s Option Agreement, in the event of a termination of service
(whether as an employee, director or consultant) with the Company or an
Affiliate before the Participant has exercised an Option, the following
rules apply:

 

                                               
a.                                       A Participant who ceases to be an
employee, director or consultant of the Company or of an Affiliate (for any
reason other than termination for Cause, Disability, or death for which events
there are special rules in Paragraphs 14, 15, and 16, respectively), may
exercise any Option granted to him or her to the extent that the Option is
exercisable on the date of such termination of service, but only within such
term as the Administrator has designated in a Participant’s Option Agreement.

 

                                               
b.                                      Except as provided in Subparagraph
(c) below, or Paragraph 15 or 16, in no event may an Option intended to be an
ISO, be exercised later than three months after the Participant’s termination of
employment.

 

                                               
c.                                       The provisions of this Paragraph, and
not the provisions of Paragraph 15 or 16, shall apply to a Participant who
subsequently becomes Disabled or dies after the termination of employment,
director status or consultancy; provided, however, in the case of a
Participant’s Disability or death within three months after the termination of
employment, director status or consultancy, the Participant or the Participant’s
Survivors may exercise the Option within one year after the date of

 

11

--------------------------------------------------------------------------------


 

the Participant’s termination of service, but in no event after the date of
expiration of the term of the Option.

 

                                               
d.                                      Notwithstanding anything herein to the
contrary, if subsequent to a Participant’s termination of employment,
termination of director status or termination of consultancy, but prior to the
exercise of an Option, the Board of Directors determines that, either prior or
subsequent to the Participant’s termination, the Participant engaged in conduct
which would constitute Cause, then such Participant shall forthwith cease to
have any right to exercise any Option.

 

                                               
e.                                       A Participant to whom an Option has
been granted under the Plan who is absent from the Company or an Affiliate
because of temporary disability (any disability other than a Disability as
defined in Paragraph 1 hereof), or who is on leave of absence for any purpose,
shall not, during the period of any such absence, be deemed, by virtue of such
absence alone, to have terminated such Participant’s employment, director status
or consultancy with the Company or with an Affiliate, except as the
Administrator may otherwise expressly provide.

 

                                               
f.                                         Except as required by law or as set
forth in a Participant’s Option Agreement, Options granted under the Plan shall
not be affected by any change of a Participant’s status within or among the
Company and any Affiliates, so long as the Participant continues to be an
employee, director or consultant of the Company or any Affiliate.

 

14.                                EFFECT ON OPTIONS OF TERMINATION OF SERVICE
FOR CAUSE.

 

                                                Except as otherwise provided in
a Participant’s Option Agreement, the following rules apply if the Participant’s
service (whether as an employee, director or consultant) with the Company or an
Affiliate is terminated for Cause prior to the time that all his or her
outstanding Options have been exercised:

 

                                               
a.                                       All outstanding and unexercised Options
as of the time the Participant is notified his or her service is terminated for
Cause will immediately be forfeited.

 

                                               
b.                                      Cause is not limited to events which
have occurred prior to a Participant’s termination of service, nor is it
necessary that the Administrator’s finding of Cause occur prior to termination. 
If the Administrator determines, subsequent to a Participant’s termination of
service but prior to the exercise of an Option, that either prior or subsequent
to the Participant’s termination the Participant engaged in conduct which would
constitute Cause, then the right to exercise any Option is forfeited.

 

12

--------------------------------------------------------------------------------


 

15.                               EFFECT ON OPTIONS OF TERMINATION OF SERVICE
FOR DISABILITY.

 

                                                Except as otherwise provided in
a Participant’s Option Agreement:

 

                                               
a.                                       A Participant who ceases to be an
employee, director or consultant of the Company or of an Affiliate by reason of
Disability may exercise any Option granted to such Participant:

 

                                               
                                                                                               
(i)                                     To the extent that the Option has become
exercisable but has not been exercised on the date of Disability; and

 

                                               
                                                                                               
(ii)                                  In the event rights to exercise the Option
accrue periodically, to the extent of a pro rata portion through the date of
Disability of any additional vesting rights that would have accrued on the next
vesting date had the Participant not become Disabled.  The proration shall be
based upon the number of days accrued in the current vesting period prior to the
date of Disability.

 

                                               
b.                                      A Disabled Participant may exercise such
rights only within the period ending one year after the date of the
Participant’s Disability, notwithstanding that the Participant might have been
able to exercise the Option as to some or all of the Shares on a later date if
the Participant had not become Disabled and had continued to be an employee,
director or consultant or, if earlier, within the originally prescribed term of
the Option.

 

                                               
c.                                       The Administrator shall make the
determination both of whether Disability has occurred and the date of its
occurrence (unless a procedure for such determination is set forth in another
agreement between the Company and such Participant, in which case such procedure
shall be used for such determination).  If requested, the Participant shall be
examined by a physician selected or approved by the Administrator, the cost of
which examination shall be paid for by the Company.

 

16.                               EFFECT ON OPTIONS OF DEATH WHILE AN EMPLOYEE,
DIRECTOR OR CONSULTANT.

 

                                                Except as otherwise provided in
a Participant’s Option Agreement:

 

                                               
a.                                       In the event of the death of a
Participant while the Participant is an employee, director or consultant of the
Company or of an Affiliate, such Option may be exercised by the Participant’s
Survivors:

 

                                               
                                                                                               
(i)                                     To the extent that the Option has become
exercisable but has not been exercised on the date of death; and

 

                                               
                                                                                               
(ii)                                  In the event rights to exercise the Option
accrue periodically, to the extent of a pro rata portion through the date of
death of any additional vesting

 

13

--------------------------------------------------------------------------------


 

rights that would have accrued on the next vesting date had the Participant not
died.  The proration shall be based upon the number of days accrued in the
current vesting period prior to the Participant’s date of death.

 

                                               
b.                                      If the Participant’s Survivors wish to
exercise the Option, they must take all necessary steps to exercise the Option
within one year after the date of death of such Participant, notwithstanding
that the decedent might have been able to exercise the Option as to some or all
of the Shares on a later date if he or she had not died and had continued to be
an employee, director or consultant or, if earlier, within the originally
prescribed term of the Option.

 

17.                               EFFECT OF TERMINATION OF SERVICE ON UNACCEPTED
STOCK GRANTS.

 

                                                In the event of a termination of
service (whether as an employee, director or consultant) with the Company or an
Affiliate for any reason before the Participant has accepted a Stock Grant, such
offer shall terminate.

 

                                                For purposes of this Paragraph
17 and Paragraph 18 below, a Participant to whom a Stock Grant has been offered
and accepted under the Plan who is absent from work with the Company or with an
Affiliate because of temporary disability (any disability other than a
Disability as defined in Paragraph 1 hereof), or who is on leave of absence for
any purpose, shall not, during the period of any such absence, be deemed, by
virtue of such absence alone, to have terminated such Participant’s employment,
director status or consultancy with the Company or with an Affiliate, except as
the Administrator may otherwise expressly provide.

 

                                                In addition, for purposes of
this Paragraph 17 and Paragraph 18 below, any change of employment or other
service within or among the Company and any Affiliates shall not be treated as a
termination of employment, director status or consultancy so long as the
Participant continues to be an employee, director or consultant of the Company
or any Affiliate.

 

18.                               EFFECT ON STOCK GRANTS OF TERMINATION OF
SERVICE OTHER THAN FOR CAUSE OR DEATH OR DISABILITY.

 

                                                Except as otherwise provided in
a Participant’s Stock Grant Agreement, in the event of a termination of service
(whether as an employee, director or consultant), other than termination for
Cause, Disability, or death for which events there are special rules in
Paragraphs 19, 20, and 21, respectively, before all forfeiture provisions or
Company rights of repurchase shall have lapsed, then the Company shall have the
right to cancel or repurchase that number of Shares subject to a Stock Grant as
to which the Company’s forfeiture or repurchase rights have not lapsed.

 

14

--------------------------------------------------------------------------------


 

19.                               EFFECT ON STOCK GRANTS OF TERMINATION OF
SERVICE FOR CAUSE.

 

                                                Except as otherwise provided in
a Participant’s Stock Grant Agreement, the following rules apply if the
Participant’s service (whether as an employee, director or consultant) with the
Company or an Affiliate is terminated for Cause:

 

                                               
a.                                       All Shares subject to any Stock Grant
that remain subject to forfeiture provisions or as to which the Company shall
have a repurchase right shall be immediately forfeited to the Company as of the
time the Participant is notified his or her service is terminated for Cause.

 

                                               
b.                                      Cause is not limited to events which
have occurred prior to a Participant’s termination of service, nor is it
necessary that the Administrator’s finding of Cause occur prior to termination. 
If the Administrator determines, subsequent to a Participant’s termination of
service, that either prior or subsequent to the Participant’s termination the
Participant engaged in conduct which would constitute Cause, then the Company’s
right to repurchase all of such Participant’s Shares shall apply.

 

20.                               EFFECT ON STOCK GRANTS OF TERMINATION OF
SERVICE FOR DISABILITY.

 

                                                Except as otherwise provided in
a Participant’s Stock Grant Agreement, the following rules apply if a
Participant ceases to be an employee, director or consultant of the Company or
of an Affiliate by reason of Disability:  to the extent the forfeiture
provisions or the Company’s rights of repurchase have not lapsed on the date of
Disability, they shall be exercisable; provided, however, that in the event such
forfeiture provisions or rights of repurchase lapse periodically, such
provisions or rights shall lapse to the extent of a pro rata portion of the
Shares subject to such Stock Grant through the date of Disability as would have
lapsed had the Participant not become Disabled.  The proration shall be based
upon the number of days accrued prior to the date of Disability.

 

                                                The Administrator shall make the
determination both of whether Disability has occurred and the date of its
occurrence (unless a procedure for such determination is set forth in another
agreement between the Company and such Participant, in which case such procedure
shall be used for such determination).  If requested, the Participant shall be
examined by a physician selected or approved by the Administrator, the cost of
which examination shall be paid for by the Company.

 

21.                               EFFECT ON STOCK GRANTS OF DEATH WHILE AN
EMPLOYEE, DIRECTOR OR CONSULTANT.

 

                                                Except as otherwise provided in
a Participant’s Stock Grant Agreement, the following rules apply in the event of
the death of a Participant while the Participant is an employee,

 

 

15

--------------------------------------------------------------------------------


 

director or consultant of the Company or of an Affiliate:  to the extent the
forfeiture provisions or the Company’s rights of repurchase have not lapsed on
the date of death, they shall be exercisable; provided, however, that in the
event such forfeiture provisions or rights of repurchase lapse periodically,
such provisions or rights shall lapse to the extent of a pro rata portion of the
Shares subject to such Stock Grant through the date of death as would have
lapsed had the Participant not died.  The proration shall be based upon the
number of days accrued prior to the Participant’s death.

 

22.                               PURCHASE FOR INVESTMENT.

 

                                                Unless the offering and sale of
the Shares to be issued upon the particular exercise or acceptance of a Stock
Right shall have been effectively registered under the Securities Act of 1933,
as now in force or hereafter amended (the “1933 Act”), the Company shall be
under no obligation to issue the Shares covered by such exercise unless and
until the following conditions have been fulfilled:

 

                                               
a.                                       The person(s) who exercise(s) or
accept(s) such Stock Right shall warrant to the Company, prior to the receipt of
such Shares, that such person(s) are acquiring such Shares for their own
respective accounts, for investment, and not with a view to, or for sale in
connection with, the distribution of any such Shares, in which event the
person(s) acquiring such Shares shall be bound by the provisions of the
following legend which shall be endorsed upon the certificate(s) evidencing
their Shares issued pursuant to such exercise or such grant:

 

                                               
                                                                                               
“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or
(b) the Company shall have received an opinion of counsel satisfactory to it
that an exemption from registration under such Act is then available, and
(2) there shall have been compliance with all applicable state securities laws.”

 

                                               
b.                                      At the discretion of the Administrator,
the Company shall have received an opinion of its counsel that the Shares may be
issued upon such particular exercise or acceptance in compliance with the 1933
Act without registration thereunder.

 

23.                               DISSOLUTION OR LIQUIDATION OF THE COMPANY.

 

                                                Upon the dissolution or
liquidation of the Company, all Options granted under this Plan which as of such
date shall not have been exercised and all Stock Grants and Stock-Based Awards
which have not been accepted will terminate and become null and void; provided,
however, that if the rights of a Participant or a Participant’s Survivors have
not otherwise terminated and expired, the Participant or the Participant’s
Survivors will have the right

 

16

--------------------------------------------------------------------------------


 

immediately prior to such dissolution or liquidation to exercise or accept any
Stock Right to the extent that the Stock Right is exercisable or subject to
acceptance as of the date immediately prior to such dissolution or liquidation. 
Upon the dissolution or liquidation of the Company, any outstanding Stock-Based
Awards shall immediately terminate unless otherwise determined by the
Administrator or specifically provided in the applicable Agreement.

 

24.                               ADJUSTMENTS.

 

                                                Upon the occurrence of any of
the following events, a Participant’s rights with respect to any Stock Right
granted to him or her hereunder shall be adjusted as hereinafter provided,
unless otherwise specifically provided in a Participant’s Agreement:

 

                                               
a.                                       Stock Dividends and Stock Splits.  If
(i) the shares of Common Stock shall be subdivided or combined into a greater or
smaller number of shares or if the Company shall issue any shares of Common
Stock as a stock dividend on its outstanding Common Stock, or (ii) additional
shares or new or different shares or other securities of the Company or other
non-cash assets are distributed with respect to such shares of Common Stock, the
number of shares of Common Stock deliverable upon the exercise of an Option or
acceptance of a Stock Grant shall be appropriately increased or decreased
proportionately, and appropriate adjustments shall be made including, in the
purchase price per share, to reflect such events.  The number of Shares subject
to the limitations in Paragraph 3(a) and 4(c) shall also be proportionately
adjusted upon the occurrence of such events.

 

                                               
b.                                      Corporate Transactions.  If the Company
is to be consolidated with or acquired by another entity in a merger, sale of
all or substantially all of the Company’s assets other than a transaction to
merely change the state of incorporation (a “Corporate Transaction”), the
Administrator or the board of directors of any entity assuming the obligations
of the Company hereunder (the “Successor Board”), shall, as to outstanding
Options, either (i) make appropriate provision for the continuation of such
Options by substituting on an equitable basis for the Shares then subject to
such Options either the consideration payable with respect to the outstanding
shares of Common Stock in connection with the Corporate Transaction or
securities of any successor or acquiring entity; or (ii) upon written notice to
the Participants, provide that all Options must be exercised (all Options being
made fully exercisable for purposes of this Subparagraph), within a specified
number of days of the date of such notice, at the end of which period the
Options shall terminate; or (iii) terminate all Options in exchange for a cash
payment equal to the excess of the Fair Market Value of the Shares subject to
such Options (all Options being made fully exercisable for purposes of this
Subparagraph), over the exercise price thereof.

 

                                                With respect to outstanding
Stock Grants, the Administrator or the Successor Board, shall either (i) make
appropriate provisions for the continuation of such Stock Grants on the same
terms and conditions by substituting on an equitable basis for the Shares then
subject to such Stock Grants either the consideration payable with respect to
the outstanding Shares of Common Stock in connection with the Corporate
Transaction or securities of any successor or acquiring entity; or
(ii) terminate all Stock Grants in exchange for a cash payment equal to the
excess of the Fair Market Value of the Shares subject to such Stock Grants over
the purchase price thereof,

 

17

--------------------------------------------------------------------------------


 

if any.  In addition, in the event of a Corporate Transaction, the Administrator
may waive any or all Company forfeiture or repurchase rights with respect to
outstanding Stock Grants.

 

                                               
c.                                       Recapitalization or Reorganization.  In
the event of a recapitalization or reorganization of the Company other than a
Corporate Transaction pursuant to which securities of the Company or of another
corporation are issued with respect to the outstanding shares of Common Stock, a
Participant upon exercising an Option or accepting a Stock Grant after the
recapitalization or reorganization shall be entitled to receive for the purchase
price paid upon such exercise or acceptance of the number of replacement
securities which would have been received if such Option had been exercised or
Stock Grant accepted prior to such recapitalization or reorganization.

 

                                               
d.                                      Adjustments to Stock-Based Awards.  Upon
the happening of any of the events described in Subparagraphs a, b or c above,
any outstanding Stock-Based Award shall be appropriately adjusted to reflect the
events described in such Subparagraphs.  The Administrator or the Successor
Board shall determine the specific adjustments to be made under this Paragraph
24, including, but not limited to the effect if any, of a Change of Control and,
subject to Paragraph 4, its determination shall be conclusive.

 

                                               
e.                                       Modification of ISOs.  Notwithstanding
the foregoing, any adjustments made pursuant to Subparagraph a, b or c above
with respect to ISOs shall be made only after the Administrator determines
whether such adjustments would constitute a “modification” of such ISOs (as that
term is defined in Section 424(h) of the Code) or would cause any adverse tax
consequences for the holders of such ISOs.  If the Administrator determines that
such adjustments made with respect to ISOs would constitute a modification of
such ISOs, it may refrain from making such adjustments, unless the holder of an
ISO specifically requests in writing that such adjustment be made and such
writing indicates that the holder has full knowledge of the consequences of such
“modification” on his or her income tax treatment with respect to the ISO.  This
paragraph shall not apply to the acceleration of the vesting of any ISO that
would cause any portion of the ISO to violate the annual vesting limitation
contained in Section 422(d) of the Code, as described in Paragraph 6b(iv).

 

25.                               ISSUANCES OF SECURITIES.

 

                                                Except as expressly provided
herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares subject to Stock Rights.  Except as expressly provided herein, no
adjustments shall be made for dividends paid in cash or in property (including
without limitation, securities) of the Company prior to any issuance of Shares
pursuant to a Stock Right.

 

18

--------------------------------------------------------------------------------


 

26.                               FRACTIONAL SHARES.

 

                                                No fractional shares shall be
issued under the Plan and the person exercising a Stock Right shall receive from
the Company cash in lieu of such fractional shares equal to the Fair Market
Value thereof.

 

27.                               CONVERSION OF ISOs INTO NON-QUALIFIED OPTIONS;
TERMINATION OF ISOs.

 

                                                The Administrator, at the
written request of any Participant, may in its discretion take such actions as
may be necessary to convert such Participant’s ISOs (or any portions thereof)
that have not been exercised on the date of conversion into Non-Qualified
Options at any time prior to the expiration of such ISOs, regardless of whether
the Participant is an employee of the Company or an Affiliate at the time of
such conversion.  At the time of such conversion, the Administrator (with the
consent of the Participant) may impose such conditions on the exercise of the
resulting Non-Qualified Options as the Administrator in its discretion may
determine, provided that such conditions shall not be inconsistent with this
Plan.  Nothing in the Plan shall be deemed to give any Participant the right to
have such Participant’s ISOs converted into Non-Qualified Options, and no such
conversion shall occur until and unless the Administrator takes appropriate
action.  The Administrator, with the consent of the Participant, may also
terminate any portion of any ISO that has not been exercised at the time of such
conversion.

 

28.                               WITHHOLDING.

 

                                                In the event that any federal,
state, or local income taxes, employment taxes, Federal Insurance Contributions
Act (“F.I.C.A.”) withholdings or other amounts are required by applicable law or
governmental regulation to be withheld from the Participant’s salary, wages or
other remuneration in connection with the exercise or acceptance of a Stock
Right or in connection with a Disqualifying Disposition (as defined in Paragraph
29) or upon the lapsing of any forfeiture provision or right of repurchase or
for any other reason required by law, the Company may withhold from the
Participant’s compensation, if any, or may require that the Participant advance
in cash to the Company, or to any Affiliate of the Company which employs or
employed the Participant, the statutory minimum amount of such withholdings
unless a different withholding arrangement, including the use of shares of the
Company’s Common Stock is authorized by the Administrator (and permitted by
law).  For purposes hereof, the fair market value of the shares withheld for
purposes of payroll withholding shall be determined in the manner provided in
Paragraph 1 above, as of the most recent practicable date prior to the date of
exercise.  If the fair market value of the shares withheld is less than the
amount of payroll withholdings required, the Participant may be required to
advance the difference in cash to the Company or the Affiliate employer.  The
Administrator in its discretion may condition the exercise of an Option for less
than the then Fair Market Value on the Participant’s payment of such additional
withholding.

 

19

--------------------------------------------------------------------------------


 

29.                               NOTICE TO COMPANY OF DISQUALIFYING
DISPOSITION.

 

                                                Each Employee who receives an
ISO must agree to notify the Company in writing immediately after the Employee
makes a Disqualifying Disposition of any shares acquired pursuant to the
exercise of an ISO.  A Disqualifying Disposition is defined in Section 424(c) of
the Code and includes any disposition (including any sale or gift) of such
shares before the later of (a) two years after the date the Employee was granted
the ISO, or (b) one year after the date the Employee acquired Shares by
exercising the ISO, except as otherwise provided in Section 424(c) of the Code. 
If the Employee has died before such stock is sold, these holding period
requirements do not apply and no Disqualifying Disposition can occur thereafter.

 

30.                               TERMINATION OF THE PLAN.

 

                                                The Plan will terminate on
September 4, 2016, 10 years from the date of the adoption of the Plan by the
Board, the date which is ten years from the earlier of the date of its adoption
by the Board of Directors and the date of its approval by the shareholders of
the Company.  The Plan may be terminated at an earlier date by vote of the
shareholders or the Board of Directors of the Company; provided, however, that
any such earlier termination shall not affect any Agreements executed prior to
the effective date of such termination.

 

31.                               AMENDMENT OF THE PLAN AND AGREEMENTS.

 

                                                The Plan may be amended by the
shareholders of the Company.  The Plan may also be amended by the Administrator,
including, without limitation, to the extent necessary to qualify any or all
outstanding Stock Rights granted under the Plan or Stock Rights to be granted
under the Plan for favorable federal income tax treatment (including deferral of
taxation upon exercise) as may be afforded incentive stock options under
Section 422 of the Code, and to the extent necessary to qualify the shares
issuable upon exercise or acceptance of any outstanding Stock Rights granted, or
Stock Rights to be granted, under the Plan for listing on any national
securities exchange or quotation in any national automated quotation system of
securities dealers.  In addition, if Nasdaq amends its corporate governance
rules so that such rules no longer require stockholder approval of “material
amendments” of equity compensation plans, then, from and after the effective
date of such an amendment to the Nasdaq rules, no amendment of the Plan which
(i) materially increases the number of shares to be issued under the Plan (other
than to reflect a reorganization, stock split, merger, spinoff or similar
transaction); (ii) materially increases the benefits to Participants, including
any material change to: (a) permit a repricing (or decrease in exercise price)
of outstanding Options, (b) reduce the price at which Shares or Options may be
offered, or (c) extend the duration of the Plan; (iii) materially expands the
class of Participants eligible to participate in the Plan; or (iv) expands the
types of awards provided under the Plan shall become effective unless
stockholder approval is obtained.  Any amendment approved by the Administrator
which the Administrator determines is of a scope that requires shareholder
approval shall be subject to obtaining such shareholder approval.  Any
modification or amendment of the Plan shall not, without the consent of a
Participant, adversely affect his or her rights under a Stock Right previously
granted to him or her.  With the consent of the

 

20

--------------------------------------------------------------------------------


 

Participant affected, the Administrator may amend outstanding Agreements in a
manner which may be adverse to the Participant but which is not inconsistent
with the Plan.  In the discretion of the Administrator, outstanding Agreements
may be amended by the Administrator in a manner which is not adverse to the
Participant.

 

32.                               EMPLOYMENT OR OTHER RELATIONSHIP.

 

                                                Nothing in this Plan or any
Agreement shall be deemed to prevent the Company or an Affiliate from
terminating the employment, consultancy or director status of a Participant, nor
to prevent a Participant from terminating his or her own employment, consultancy
or director status or to give any Participant a right to be retained in
employment or other service by the Company or any Affiliate for any period of
time.

 

33.                               GOVERNING LAW.

 

                                                This Plan shall be construed and
enforced in accordance with the law of The Commonwealth of Massachusetts.

 

21

--------------------------------------------------------------------------------